On
behalf of the delegation of the United Republic of
Tanzania, and on my own behalf, allow me to extend to
Mr. Didier Opertti our sincere congratulations on his
unanimous election as President of the General Assembly
at its fifty-third session. To his predecessor, Mr. Hennadiy
Udovenko, I should like to convey our deep appreciation
for the exemplary manner in which he presided over the
last session.
My delegation also wishes to take this opportunity to
commend the Secretary-General for the dedication he has
demonstrated in guiding our Organization through one of its
most challenging periods, as we seek to reform and
revitalize it and to restore its focus on the economic, social
and development agenda — the very heart of its mission.
The reform of the United Nations is a course we have
set for ourselves. Indeed, the reform we desire cannot be an
end in itself; rather, it is a means to better enable our
Organization to carry out its mission efficiently and more
effectively. Therefore, our efforts must be directed not only
at placing the development problems we face on the global
agenda, but also at strengthening the concrete contribution
of the United Nations in the development field and resisting
any attempts at withdrawal in this area. For it is in the area
of development that the challenge to the United Nations is
most critical, and it is for this reason that we believe the
Organization should continue to be involved, and its role be
strengthened.
My delegation strongly shares the general desire of
Member States to strengthen the role of the Security
Council, as well as to review its composition. We also
share disappointment about the degree of progress we have
been able to achieve so far. However, progress on this
matter can only be made after we reach agreement on the
fundamental principles involved and how we can move
together in the direction of implementing that agreement.
Tanzania, and indeed Africa, has made its position
clear: that we desire an expanded, representative and
democratized Security Council in which each Member is
given a rightful role to play. Africa, as the largest group,
demands and deserves no fewer than two permanent seats
in an appropriately expanded Council. At the moment, we
must place the emphasis on reaching agreement on the
principle and extent of expanding the Council, and not
elsewhere.
An effective United Nations is a matter of as much
great concern to my country as it is to all Member States.
The effectiveness of our Organization depends, to a
considerable extent, on its being financially stable. It is
sad that the financial situation of our Organization has
become increasingly precarious. Cash balances continue
to be dangerously low, the timing and amount of inflows
continue to be unpredictable, and the Organization is
unable to meet its commitments on time. In other words,
a bad financial situation has persisted and become
increasingly rigid. We are all aware of the fact that this
difficult financial situation has been brought about and is
being exacerbated by the non-payment of outstanding
assessed contributions on the part of some Member
States, especially the major contributor, for reasons of
political expediency. We urge them to pay on time, in full
and without qualification.
On 7 August this year, the American embassy in my
country was the target of a terrorist bombing deliberately
planned and callously executed to cause maximum
damage. The attack in Dar-es-Salaam, Tanzania, claimed
the lives of 10 innocent and unsuspecting Tanzanians,
injured over 70 people and caused extensive damage to
property. A similar and almost simultaneous bombing of
the American embassy in Nairobi, Kenya, brought about
far greater loss of life and destruction of property.
In the wake of the attack, many friends here sent us
messages of condolence and solidarity. Some of them
extended financial and material support to help us meet
the requirements of treating the victims of the bombing,
as well as to help with the investigations. I would like to
reiterate the gratitude of the people and Government of
Tanzania to all those Governments, organizations and
individuals who have expressed solidarity with us or
extended material support following that tragic terrorist
bombing. Of particular mention here are the people and
Government of the United States of America, who
extended medical support and assisted in the
investigations through the Federal Bureau of Investigation
(FBI).
Terrorism is a heinous crime against humanity. It is
cruel, indiscriminate and, above all, wanton and senseless.
Whatever cause may have prompted the perpetrators to
resort to it, we do not believe that it is any way
justifiable. It is the most rational way neither of
4


expressing one’s indignation, nor of dealing with one’s socalled enemy. Instead, from the moral and political
standpoint, acts of terrorism lead to the alienation of the
perpetrators, incite hatred and so, deservedly, earn them
outrage and condemnation. Invariably, terrorism reduces the
number of sympathizers and adds to the list of opponents.
It is a worthless recourse — indeed, a misadventure which
common sense demands to be abandoned now.
The bombings brought home a number of realities,
namely, that terrorism is a global problem and that no
country is safe from its menace. It also reminded us that,
just as terrorism has a global reach, so must the fight
against it be concerted and global. The world must
therefore make it quite clear to the perpetrators of these
heinous crimes that terrorism will be answered with swift
and decisive action to bring those responsible to justice and
that they will find no solace or refuge anywhere.
Thanks to international cooperation and partnership,
the investigations into those terrorist bombings are on
course and arrests have been made. In fact, two people
have already appeared in court in Dar-es-Salaam, Tanzania,
charged with committing acts of terrorism and murder,
thanks to cooperation between Tanzanian investigators, the
FBI and several other countries and organizations. We need
to strengthen that cooperation in order to bring all of those
responsible to justice and ensure that terrorism is
comprehensively dealt with. In this regard, we should
strengthen international legal regimes against terrorism.
Three months ago in June, world leaders met here in
New York and addressed the world drug problem, another
international criminal question which deserves global
action. The objective was to commit themselves to fighting
the demand for illicit drugs, the manufacture of
psychotropic substances and the diversion of precursors
within precise time-frames. The Political Declaration and
the Declaration on the Guiding Principles of Drug Demand
Reduction that world leaders adopted at the end of the
special session were the first agreements ever aimed
exclusively at examining individual and collective problems
arising from drug abuse. Just like terrorism, drugs are an
international menace which must be dealt with through
global cooperation and partnership.
On 12 December this year, we shall be celebrating the
fiftieth anniversary of the Universal Declaration on Human
Rights, which was adopted by the General Assembly on 10
December 1948. The celebration of the fiftieth anniversary
is a fitting occasion for all of us to look critically at our
record in the protection and promotion of human rights.
This is the time for us to ask ourselves whether our
adherence to human rights agreements has made any
difference to the way we observe human rights. This is
the time for us to renew our commitment to all
international instruments to which we are party by
implementing the provisions of those agreements.
I wish I could preface my remarks on the Great
Lakes region on a more positive note than I did last year.
The situation in Burundi remains precarious,
notwithstanding the holding of the negotiating process
within the framework of the Arusha peace talks. We
continue to receive refugees from Burundi, as the security
situation inside the country has not improved appreciably.
Yet, we are encouraged that the parties to the conflict
continue to demonstrate the disposition to a pacific
settlement and persist in dialogue. In a couple of weeks,
a further round of negotiations will convene in Arusha,
under the facilitation of Mwalimu Julius K. Nyerere, to
thrash out the details of a settlement and strengthen the
undertakings already entered into during the last round of
talks.
We will continue to urge the parties to the conflict
in Burundi along the path of dialogue in the full
knowledge that Tanzania and, indeed, the region can only
help. The onus of delivering peace and sustaining it rests
squarely and solely on the people that country.
The situation in the Democratic Republic of the
Congo is very worrisome indeed. The conflict there, in
both its internal and external contexts, threatens to throw
that country and the region into prolonged anarchy and
war unless it is arrested now. The region, particularly
within the framework of the Southern African
Development Community (SADC) and the Organization
of African Unity (OAU), has expended efforts aimed at
securing a ceasefire in order to initiate a political process
to bring the conflict to a peaceful end. This was the spirit
of the Victoria Falls and Pretoria summits, as well as of
the SADC summit in Mauritius only a couple of weeks
ago. We are also appreciative of the efforts deployed by
Secretary-General Kofi Annan during the Non-Aligned
summit in Durban, South Africa, in the search for a
speedy end to the hostilities and the beginning of a
process of dialogue and negotiation.
My Government believes that anarchy and war in the
Democratic Republic of the Congo are not inevitable.
They can be avoided provided all the parties demonstrate
a sense of realism and a willingness to work on a
comprehensive settlement based on scrupulous respect for
5


the sovereignty and territorial integrity of that country; the
principle of a peaceful settlement of the conflict; full
respect for the rights of all the citizens of that country; and
the consideration of the legitimate security concerns of the
neighbouring countries.
My country will therefore continue, within this
framework and in the context of the mandate given to it by
the SADC summit meeting which took place in Mauritius
recently, to urge all the parties involved to bring an
immediate end to the hostilities and to facilitate the
commencement of negotiations aimed at securing an
understanding on the ceasefire and its monitoring, troop
withdrawals and the internal dialogue, which is so critical
to the long-term security, peace, stability and unity of that
country. I urge the international community to support the
regional efforts now under way to avert catastrophe in the
Democratic Republic of the Congo.
My delegation is equally concerned about the EritreaEthiopia border conflict, which has brought these two sister
republics and fraternal peoples into a war which has already
claimed many lives and huge damage to property. We
continue to urge the two countries to exercise restraint and
consider initiatives, particularly those of the OAU, aimed at
diffusing tension and finding a peaceful solution to the
border conflict.
These two countries, which have endured decades of
conflict, know the destruction and pain which war can
engender, and they owe it to themselves and to peace in
Africa to ensure that nothing is done to aggravate the
situation and reignite military confrontation. We also urge
them to give mediation a chance. After all, it is in dialogue
that both sides of the argument can be heard, and it is in
dialogue that mechanisms for enduring peace can be
negotiated and put in place.
The instability in the Great Lakes area continues to be
the source of refugees in the region. Tanzania has hosted
thousands of them, and it seems we will continue to do so
because of the deterioration of the political situation in
some countries. The exercise to repatriate refugees from the
Democratic Republic of the Congo began in October last
year and was proceeding well. By June this year, 48,658
Congolese refugees had been repatriated. There were
47,857 remaining, but the repatriation programme was
going well.
However, with the outbreak of civil strife in the
Congo, the exercise has stalled and new refugees are once
again streaming into Tanzania. In the two months of the
new conflict in that country, we have already received
about 10,000 new refugees. As part of the international
community and a responsible member of the United
Nations, Tanzania will continue to meet its international
obligation of hosting these refugees, and about 200,000
refugees more from Burundi. But we must confess that
because of various circumstances, our perseverance is
wearing out and our hospitality should not be considered
open-ended.
While appealing for increased support and assistance
for our country for hosting refugees, we call upon the
international community to exert great efforts to deal with
the root cause of the refugee problem. Many times before
in this Assembly and other forums, the international
community has spoken of and committed itself to helping
the refugee-producing countries address the root cause of
the displacements. I regret that this has remained an
unfulfilled intention. I always wonder why there has been
so much talk about it and little is being achieved.
Today, we see latent reluctance to engage those
countries in sustained political dialogue requiring them to
take responsibility for their refugee-generating policies.
We see greater preparedness to rationalize their actions in
the name of humanitarianism. At times the host country
has been the object of undue pressure to make more
concessions or even of unjustified blame and accusations.
It is very frustrating indeed. This is not the way to assist
refugee-producing countries to come to terms with their
internal problems and spare others the unending burden of
hosting refugees. We need to emphasize the closure of
those factories which produce refugees, as we do meeting
the needs of those innocent refugees who are the
products.
It is in this light that I ask the Assembly and the
international community to encourage the countries of the
Great Lakes to resolve the underlying political conflicts
of the region and to call for mechanisms for greater
burden-sharing in a way that will ease strain on the
resources of the countries which have borne the brunt of
hosting refugees.
The peace process in Angola is, to our utmost regret,
moving dangerously towards collapse. While the Lusaka
Protocol may still be salvaged, we strongly condemn
UNITA for its blatant violations of both the agreement
and relevant Security Council resolutions. The people of
Angola need and deserve the peace they have been
waiting for for so long. The international community must
hold UNITA and its leadership responsible for their
6


failure to fully implement their obligations under the Peace
Accords, thus frustrating the successful outcome of the
peace process. Tanzania will support any efforts by this
Assembly which will ensure that peace obtains in Angola.
The search for a peaceful settlement in Somalia has
not borne fruit yet. The country remains divided into
sectors, each held by a warlord. We support the efforts of
the Intergovernmental Authority on Development (IGAD),
within the terms of the Sodore agreement, as well as those
of the OAU Chairman and Secretary-General, in searching
for a solution in Somalia. We support the efforts to hold a
consultative meeting to bring together various groups of
people, including individuals, businessmen and community
groups, in order to get views and proposals in addition to
those of political parties.
Another long-standing issue is the question of Western
Sahara. We hope that the referendum will go ahead as
planned on 7 December of this year. Tanzania calls on the
United Nations to ensure that the preparations are well
executed so that justice will prevail, especially in deciding
who should vote in the referendum.
We regret that the situation in the Middle East
continues to be characterized by tension and continued
denial to the Palestinian people of their right to full selfdetermination and to a homeland of their own, due to the
refusal by Israel to honour its obligations towards the peace
process. The Israeli policy of territorial expansion, in utter
violation of the letter and spirit of those commitments,
stands to undermine the prospects for the permanent status
negotiations leading to agreement for peace in the area. We
call upon the Israeli Government to abandon its
obstructionist policies and to resume dialogue. In this
regard, my Government is encouraged by the high-level
consultations which are currently taking place between the
leaders of Palestine and Israel. We hope they will lead to
overcoming the present impasse in the peace process.
My delegation has welcomed the recent breakthrough
in the long-standing conflict between the Libyan Arab
Jamahiriya on the one hand, and the United States and the
United Kingdom on the other, over the Lockerbie incident,
which culminated in the adoption of Security Council
resolution 1192 (1998). It remains our fervent hope that
agreement will be reached soon on the trial arrangements so
that the sanctions imposed upon Libya can be quickly
lifted.
The Korean Peninsula remains an area of tension and
unpredictability. We continue to believe that durable peace
and eventual unification can be attained only through
dialogue. We therefore urge the parties and the
international community to support this course.
We welcome the agreement reached between the
Governments of Portugal and Indonesia to address the
question of East Timor. We urge the two Governments to
expand the dialogue they have initiated so that the wishes
of the East Timorese people can be fulfilled.
Africa is faced by a number of devastating conflicts.
It accepts the primary responsibility for bringing them to
an end and for elaborating mechanisms for enduring
peace in the continent. It is in fulfilment of that
responsibility that the OAU has taken a leading role in
searching for solutions. This the organization has done in
partnership with its subregional groups of countries and
organizations, as was the case with Liberia, Sierra Leone
and now in Burundi, Somalia, the Comoros and Lesotho,
among others. My Government continues to believe in the
centrality of the OAU in the search for solutions to
African problems. At the same time, we also believe that
where necessary, the OAU and the African continent
deserve the support of the international community and of
the United Nations in particular.
In this regard, once again wish to pay tribute to the
Security Council for the initiative it took a year ago in
having a regular ministerial debate on Africa, the result of
which was the report of the Secretary-General on the
causes of conflict and the promotion of durable peace and
sustainable development in Africa. We applauded the
Secretary-General for that report and we do so again
today. We could not agree more with his observation that
“it is the persistence of poverty that is impeding the
full promise of peace for all of Africa’s peoples. The
alleviation of poverty must be the first aim of our
efforts. Only then — only when prosperity and
opportunity become real — will every citizen, young
or old, man or woman, have a genuine and lasting
stake in a peaceful future for Africa — politically,
economically and socially.”
Indeed, our illustrious Secretary-General, Mr. Kofi
Annan, has underscored two important facts here. One,
that a poor man, a hungry man, has no peace. Two, only
when prosperity and opportunity become real will Africa
take its rightful place in the global economy. Africans,
more than anyone else, recognize that they bear the
responsibility to move towards that noble objective. They
need the support of the international community.
The International Criminal Tribunal for Rwanda,
which my country is privileged to host, has been working
under challenging circumstances. During the past 12 months
it has made commendable progress. Regrettably, more
attention has been attracted by the difficulties it has had to
confront than what it has achieved. My Government
remains strongly committed to supporting the Tribunal. We
are also keenly aware that, just as we have to play our part,
the international community must also lend its firm support
to the Tribunal to enable it to discharge its mandate and
assist, as quickly as it should, in the healing process in
Rwanda. The recent judgements by the Tribunal constitute
a milestone towards that end. They are a landmark we
should welcome and build on.
The adoption in Rome of the Statute for the
International Criminal Court is a welcome step towards
bridging a critical gap in both international criminal law
and international humanitarian and human rights law. My
delegation believes that the establishment of the Court will
be a concrete assurance of our profound concern about
respect for and protection of the humanity we all share. It
represents an important assurance that individuals, whether
as leaders or otherwise, will be accountable and therefore
that impunity will not go unpunished. Indeed, the
establishment of the Court will be a legacy of our
commitment to the pursuit of justice, and could well go
down as one of the most momentous decisions of the
twentieth century.
It is in the context of the pursuit of justice that we
must, however, mention what in our view is the most
serious failure of the Rome Conference. At a time when
some financial institutions are making, albeit belatedly,
some form of reparation to the victims of the Nazi
Holocaust, it is to be regretted that the attribution of some
form of criminal responsibility to legal persons is a notion
conspicuously absent from the Statute. To the extent that
this was driven by considerations of corporate interest, it
speaks about our lack of real commitment to justice,
notwithstanding any measure of concern and grief we may
pretend to extend to victims.
Disarmament continues to be an important issue for
my country. The Treaty of Pelindaba establishing a nuclearweapon-free zone in Africa is testament to the resolve of
Africa to pursue the cause of nuclear disarmament. While
it is easy to take exception to the recent events in South
Asia, we are keenly aware that international responses
remain the sole alternative in determining a preferable
course of action. We remain convinced that the Treaty on
the Non-Proliferation of Nuclear Weapons (NPT) is a
valuable international instrument for nuclear disarmament.
In the end, the only viable alternative for international
peace continues to be a commitment by all States to a
total and comprehensive nuclear disarmament.
The Assembly is meeting against the background of
a deteriorating international economic situation brought
about by the persistence of old problems and the
emergence of new ones. The situation has been
compounded by the challenges of adjusting to a rapidly
liberalizing and globalizing world economy.
The majority of humankind resides in developing
countries, and Africa is the least developed of the
continents. It is in this regard that my delegation is
concerned that after a three-year period of positive
economic growth, Africa’s economic performance
slackened last year, thus demonstrating once again the
fragility of the recovery process in our region. A
combination of factors, including unpredictable weather
conditions, lack of financial resources and poor
infrastructure and technology, continue to adversely affect
production performances and therefore pose a major
constraint on efforts towards recovery, growth and
sustainable development.
Trade plays a crucial role in the economic
development of any country. Despite the slowdown in
production by African countries, the volume of their
exports has increased over time. In 1997, for example,
Africa’s volume of trade increased by 8 per cent, thereby
raising the continent’s total revenue from trade by 5.9 per
cent. However, it is sad to point out that despite all its
efforts, Africa’s contribution to world trade remains very
small and is actually decreasing. Limited access to
markets, high tariffs, low commodity prices and low
output deny African countries the benefits of the twin
process of globalization and trade liberalization. This is
unjust, because many of these countries are painfully
undertaking major reforms aimed at diversifying their
economies. There is therefore an urgent need to address
this problem if African countries are to be assisted to
increase their participation in global trade. Failure to do
so would mean that Africa will continue to be
marginalized and will stand to benefit little from the
recent years’ economic growth and global integration.
Tanzania calls for the establishment of an equitable,
secure, non-discriminatory and predictable multilateral
trading system that would enhance the trade development
8


possibilities of African countries, and especially of the least
developed among us.
The question of sustainable development of African
countries also continues to be seriously affected by the
heavy debt burden these countries endure. Tanzania is
among such affected countries, and is currently spending
almost one third of its revenue to pay its external debt,
which has now reached a disproportionate rate. My country
is currently implementing various debt management
programmes to reduce the effects of the debt on
Government operations. Despite the resource constraint, my
Government has set as a top priority the repayment of its
foreign debt, while continuing to negotiate with our
creditors on the possibility of rescheduling and/or cancelling
some of its debt.
Tanzania believes that the establishment by the World
Bank and the International Monetary Fund of the Heavily
Indebted Poor Countries Initiative is a step in the right
direction in this endeavour. However, as we have had
occasion to state in the past, we are concerned about the
conditionalities associated with this initiative. A way out
has to be found to ensure that the criteria are made more
objective so that as many least developed countries as
possible benefit from this otherwise important initiative.
What could be a more objective criterion for eligibility
under the Initiative than poverty itself? In the same manner,
we support the call for the holding of an international
conference on money and finance.
On the eve of the new millennium, Tanzania notes
with regret that poverty levels remain very high, despite the
observance of the International Year for the Eradication of
Poverty two years ago. This is unacceptable, and it is not
sustainable in the long run.
While those who have more can decide to turn a blind
eye or ignore our calls to look for a solution to this human
tragedy, it cannot be overemphasized that poverty is the
root cause of many problems that cut across the boundaries
between rich and poor. The interconnectedness of the world
leaves no country insulated from the problems of others.
Indeed, even if not in the same sense, the recent financial
crisis in Asia and its global ramifications serves to illustrate
this fact.
It has been argued that foreign direct investment is
more effective in bringing about development than official
development assistance. This could be so, but my
delegation is concerned that private capital flows are going
only to a few selected countries. This leaves the majority of
the poor developing countries little hope of extricating
themselves from the poverty trap.
Official development assistance is still an important
factor in assisting developing countries in their efforts to
upgrade infrastructure, which is necessary to attract direct
foreign investment. It is unrealistic, therefore, to expect
this enormous cost to be met by private capital or
domestic savings alone. We therefore urge the developed
countries to arrest the trend of diminishing official
development assistance and fulfil the official development
assistance target of 0.7 per cent of gross national product.
We would like to thank those partners that have reached
the official development assistance target of 0.7 per cent
of gross national product. Others should emulate the
example they have set.
Tanzania attaches great importance to South-South
cooperation as a means of attaining collective self-reliance
and complementing international development
cooperation. In this regard, my country will continue to
work very closely with other developing countries for the
realization of this goal, for we believe that this is the best
way for countries of the South to integrate themselves
into the global economy.
My delegation urges the international donor
community to extend its support to the South-South
cooperation arrangements initiated by the developing
countries. In particular, countries of the South wish to be
assisted in developing capacities in science and
technology that are suitable for local conditions.
We call on the United Nations system to continue
assisting countries of the South, and in particular the least
developed ones, to mobilize the necessary resources to
enable them to enter the twenty-first century of science
and technology with confidence.
Before concluding my statement, I would like to
extend our condolences and sympathy to the Government
and people of the many Caribbean island nations, as well
as the United States, who have been and continue to be
devastated by Hurricane Georges. Our hearts go out
particularly to the people of Cuba, the Dominican
Republic, Haiti and Puerto Rico, who have suffered the
most devastation.
In conclusion, I wish to reiterate our strong belief in
and commitment to the United Nations and its aspirations
and the principles of the Charter. However, we are
conscious of the fact that the strength, or otherwise, of the
9


United Nations will stem from the moral and material
support rendered by its Members. This is the challenge we
all have to pursue ceaselessly in the interests of
international peace and security and for the equitable
development of humanity.

